2022 IL App (2d) 200634-U
                                     No. 2-20-0634
                               Order filed March 24, 2022

      NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
      in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                         IN THE

                           APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

ANDREW TANGEN and the VETERANS         ) Appeal from the Circuit Court
ASSISTANCE COMMISSION OF LAKE          ) of Lake County.
COUNTY,                                )
                                       )
       Plaintiffs-Appellants,          )
                                       )
v.                                     ) No. 18-MR-1421
                                       )
LAKE COUNTY, THE COUNTY BOARD          )
OF LAKE COUNTY, LINDA PEDERSEN,        )
DIANE HEWITT, TOM WEBER, BRENT         )
PAXTON, JUDY MARTINI, JEFF WERFEL, )
STEVE CARLSON, BILL DURKIN, MARY )
ROSS-CUNNINGHAM, CHARLES               )
BARTELS, PAUL FRANK, S. MICHAEL        )
RUMMEL, SANDY HART, VANCE              )
WYATT, CAROL CALABRESA, TERRY          )
WILKE, MICHAEL DANFORTH, CRAIG         )
TAYLOR, SIDNEY MATHIAS, ANN            )
MAINE, in Their Official Capacities as )
Members of the Lake County Board, and  )
AARON LAWLOR, in His Official Capacity )
as Chairman of the Lake County Board,  ) Honorable
                                       ) Jacquelyn D. Melius,
       Defendants-Appellees.           ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE BIRKETT delivered the judgment of the court.
      Justices Hudson and Brennan concurred in the judgment.

                                        ORDER
2022 IL App (2d) 200634-U



¶1     Held: Plaintiffs failed to show a clear right to mandamus relief concerning its requests for
             salary adjustments and new staffing. Plaintiffs’ claims to recover office and
             furniture expenses from county were moot, and the circuit court correctly found
             that the county had discretion in setting the amount of its tax levy.

¶2     Plaintiffs, Andrew Tangen (Tangen) and the Veterans Assistance Commission (VAC) of

Lake County, Illinois (plaintiffs), appeal the circuit court of Lake County’s order resolving cross-

motions for summary judgment in favor of defendants, Lake County, the County Board of Lake

County, Linda Pedersen, Dianne Hewitt, Tom Weber, Brent Paxton, Judy Martini, Jeff Werfel,

Steve Carlson, Bill Durkin, Mary Ross-Cunningham, Charles Bartels, Paul Frank, S. Michael

Rummel, Sandy Hart, Vance Wyatt, Carol Calabresa, Terry Wilke, Michael Danforth, Craig

Taylor, Sidney Mathias, Ann Maine, and Aaron Lawlor, the chairman of the Lake County Board

(county), as to plaintiffs’ request for a writ of mandamus. We affirm.

¶3                                     I. BACKGROUND

¶4     We summarize the relevant facts from the record on appeal. On May 17, 2017, Tangen

became the duly appointed superintendent of the VAC, a local government unit established under

the Military Veterans Assistance Act (Act) (330 ILCS 45/0.01, et seq. (West 2020)). Among other

things, the VAC provides the following services:

                “[E]mergency financial assistance, available to all honorably discharged veterans

       of [Lake] County, including, but not limited to: rental and mortgage assistance; utility

       payments; aid to the medically indigent; assistance and emergency shelter to homeless

       veterans, those veterans in danger of becoming homeless, and those veterans displaced by

       natural disasters; and[] burial assistance of indigent veterans.”

The parties agree that, pursuant to the Act, the VAC lacks authority to levy taxes or generate

revenue. Instead, it receives its funding from the county. 330 ILCS 45/9(b) (West 2020). The



                                                -2-
2022 IL App (2d) 200634-U


parties also agree that the county must approve any sums appropriated for the compensation of

VAC officers and employees. Id. § 45/10 (West 2020).

¶5     After becoming superintendent of the VAC, Tangen began “reviewing plans, policies, and

procedures and office staffing requirements” for the VAC. He sought to obtain a new office for

VAC operations. According to Tangen, when he discussed his plans with “the [c]ounty

administration,” the county’s administrator informed him that, if plaintiffs were to buy new

furniture for the office, the county would cover the costs “out of capital.” The county purportedly

later informed Tangen that the money for the furniture would need to “come from” the plaintiffs’

budget, forcing plaintiffs to pay for the furniture using their “Veterans Assistance funds.”

¶6     Plaintiffs, through Tangen, also made several requests to the county board to address

plaintiffs’ compensation and staffing. Specifically, in 2018, plaintiffs requested the county to

reclassify Tangen’s paygrade as superintendent of the VAC, entitling him to a pay increase of

$25,249 for the 2019 fiscal year. Plaintiffs also made other budgetary requests for the 2019 fiscal

year, including approval to hire three new full-time veterans service officers (VSOs), 1 approval to

increase the yearly salary for the VAC’s assistant superintendent by $26,812, approval to reclassify

the existing VSOs’ paygrades to a higher slot, and approval to promote an existing VSO to a newly

created position entitled, “ ‘Senior Veterans’ Service Officer.’ ”

¶7     The county hired a consultant to conduct a salary study relating to plaintiffs’ budget. The

county also conducted its own internal study concerning plaintiffs’ requests. On October 23, 2018,



       1
           From our review of the record, it seems that the board did approve funding for an

additional VSO position for the 2020 fiscal year. However, plaintiffs never amended their

complaint to establish this fact.



                                                -3-
2022 IL App (2d) 200634-U


the county denied plaintiffs’ request for funds to create the new VSO positions. Instead, the county

appropriated $39,972 for plaintiffs to hire a “[w]orkforce [d]evelopment intern” for the 2019 fiscal

year. Plaintiffs rejected this offer. The county also increased Tangen’s salary by $9,240, far short

of plaintiffs’ requested salary. Plaintiffs’ remaining budgetary requests were denied in their

entirety.

¶8      On November 19, 2018, plaintiffs filed their complaint for writ of mandamus. In December

2018, plaintiffs moved their offices to Gurnee. During the 2019 fiscal year, the county paid for

plaintiffs’ new office and furniture using funds from the county’s VAC tax levy.

¶9      On January 21, 2020, plaintiffs amended their complaint for writ of mandamus. The

amended complaint contained five counts. Count I alleged that the county violated section 10 of

the Act (330 ILCS 45/10 (West 2020)) by “fail[ing] to compensate the plaintiffs’ officers and

employees in accordance with the [c]ounty’s guidelines,” and by failing to provide funds for

plaintiffs to create the prospective “Senior Veterans Service Officer” position. Count II argued that

the county violated section 10 by failing to provide plaintiffs with funding for the additional three

VSOs. Count III alleged that the county “unlawfully usurp[ed]” plaintiffs’ power to hire veterans,

by “forc[ing]” plaintiffs to hire a workforce development intern. Count IV alleged that the county

violated the Act by failing to provide plaintiffs with office space and furniture. Count V alleged

that the county failed to “fund the VAC in accordance with the public aid code,” in that the county

“failed to levy[,] in accordance with the Illinois law[,] to adequately raise funds to support the

Veterans and VAC of Lake County.”

¶ 10    On April 13, 2020, the parties filed their cross-motions for summary judgment. On that

date, the county also filed a statement of material facts—which was undisputed by plaintiffs—

accompanying its motion for summary judgment. In its motion, the county relied on Ickes v. Board



                                                -4-
2022 IL App (2d) 200634-U


of Supervisors of Macon County, 415 Ill. 557 (1953), to argue that all the disputed funding

decisions implicated within plaintiffs’ complaint involved the county’s discretion, meaning that

mandamus relief was inapposite. The county additionally argued that count IV of the amended

complaint was moot, because the “[c]ounty paid, and has continued to pay, the rent for [plaintiffs']

new office” and for plaintiffs’ new furniture.

¶ 11   Plaintiffs, in their motion, first referenced count V of the amended complaint by

maintaining that the “minimum funding for a VAC is ‘.02[%] of the last known assessed value of

the taxable property in the county,’ ” and that “[the county] has never funded the VAC at this

minimum amount.” Plaintiffs further argued that the “[c]ounty [a]rbitrarily [r]efused to

[a]ppropriate [f]unds to [s]taff the [VAC],” and that Ickes was inapplicable, as it didn’t analyze the

Act, but instead, the Act’s predecessor, the Indigent War Veterans Act (Ill. Rev. Stat. 1951, ch. 23,

¶¶ 154-154i).

¶ 12   On June 30, 2020, the court heard arguments on the parties’ pending cross-motions. The

county first argued that, although plaintiffs attempted to distinguish Ickes as outdated, the case

remained relevant because the Indigent War Veterans Act was “simply the same act recodified.”

meaning Ickes remained good law. The county next argued that, because plaintiffs did not respond

to the county’s arguments about count IV, plaintiffs conceded the point and effectively abandoned

their claims raised under that count. The county finally argued that Illinois law clearly rebutted

plaintiffs’ arguments as to count V, because the county had discretion in determining the amount

of its tax levies, precluding mandamus relief.

¶ 13   After the county presented its arguments, plaintiffs first discussed count V, explaining that

“[t]he language in the law is absolutely mandatory” that the county must fund the VAC at a rate

of .02%. Plaintiffs then turned to section 2 of the Act, which it asserted was “important not only



                                                 -5-
2022 IL App (2d) 200634-U


in this argument dealing with [count V], but also salaries and number of personnel,” because it

required the county to provide plaintiffs with its requested funds.

¶ 14   While discussing their requests for additional compensation and personnel, plaintiffs

argued that “the Act provides that[,] if guidelines are available, then they have to be used. *** The

guidelines are, in fact, discretionary.” Regardless, plaintiffs argued that, “when [the guidelines]

are applied arbitrarily and capriciously, they no longer are a discretion [sic] function. At that point,

it becomes where it is just and necessary, which is not discretionary, and allows [the circuit court]

to look into it.” Plaintiffs provided several reasons why it believed the county “arbitrarily and

capriciously” applied its guidelines to plaintiffs’ staff. For example, it suggested that the county’s

job descriptions for the subject VAC positions were “grossly inadequate.”

¶ 15   Concerning count III, plaintiffs chastised the county for its perceived “arrogance” in

providing plaintiffs with a workforce development intern in lieu of the requested supplementary

VSO positions, arguing that the county’s conduct violated section 10 of the Act. Plaintiffs next

acknowledged that they had not previously responded to the county’s arguments concerning count

IV. Nonetheless, plaintiffs argued that they had authority “to maintain an office,” and that such an

office and other necessary supplies should be provided by the county. Plaintiffs acknowledged that

the county did technically pay for these expenses, but nonetheless contended that the county

unlawfully did so from “the [tax] levy that is allocated to the VAC,” and “not from the [c]ounty.”

¶ 16   After the parties presented their arguments, the circuit court asked plaintiffs, “I want to

understand on [c]ount [IV], you have admitted that the [new office] lease is being paid and

furniture is being paid for. Is there still an issue on [c]ount [IV] or is that moot at this point based

on this?” Plaintiffs responded:




                                                 -6-
2022 IL App (2d) 200634-U


                “The [c]ounty’s position is that the funds in effect—right, they essentially can

         allocate money in a line item for furniture provided through the levy. Well, the way we

         read the law is that those funds should be coming from other [c]ounty funds, not funds that

         are levied for the VAC under [section 2006 of the Counties Code (Code) (55 ILCS 5/5-

         2006 (West 2020)].”

¶ 17     In issuing its ruling, the circuit court noted that, because plaintiffs did not respond to the

county’s statement of facts, “pursuant to local rules, all of the [county’s] material facts [were]

deemed admitted.” Concerning count I, the court found that the “salary determinations for

[plaintiffs’] employees [were] made based on *** [c]ounty guidelines,” which “allow[ed] for

discretion,” meaning “mandamus does not lie.” Additionally, although plaintiffs had earlier argued

that “the [county’s] setting of the salary [sic] was arbitrary,” the court nonetheless found that “there

is no evidence to support” such an inference.

¶ 18     Concerning counts II and III, the circuit court noted that section 2 of the Act “require[d]

that the [c]ounty [b]oard provide sums of money as may be just and necessary,” and that “[t]he

statute does not say that the [c]ounty [b]oard must provide the funds recommended by [plaintiffs].”

Because the Act presumably allowed the county to exercise discretion in determining the amount

of funds to provide to plaintiffs, the court found that mandamus relief was inapplicable.

¶ 19     Concerning count IV, the court found that section 10 of the Act contained “no requirement

set forth as to where the money [to provide for an office and supplies] must come from.” Finally,

concerning count V, the court found that Illinois statute gave the county discretion in setting the

amount of its tax levy, meaning that mandamus was again inapplicable. For these reasons, the

circuit court resolved the parties’ cross-motions for summary judgment entirely in the county’s

favor.



                                                 -7-
2022 IL App (2d) 200634-U


¶ 20   Plaintiffs timely appeal.

¶ 21                                      II. ANALYSIS

¶ 22   Plaintiffs raise five arguments on appeal. First, relying on section 2 of the Act, plaintiffs

simply argue that “the trial court erred in not granting mandamus.” Second, plaintiffs argue that

“the county board does not have supremacy or primacy over the [VAC] in determining what

constitutes mandatory and optional function.” Third, plaintiffs argue that “the county board does

not have supremacy or primacy over the [VAC] in determining benefits for veterans, including the

just and necessary amounts and the number of qualified [VSOs].” Fourth, plaintiffs contend that

“the county board does not have supremacy or primacy over the [VAC] in unilaterally establishing

or changing salaries.” Finally, plaintiffs argue that “the county board does not have supremacy or

primacy over the [VAC] in determining how funds are to be expended.”

¶ 23   Plaintiffs’ argument sections—as laid out in their brief—generally do not seem to

individually correspond to any one issue, legal theory, or count of their amended complaint. For

the sake of clarity, we examine plaintiffs’ arguments, as best we may ascertain them, in the context

of each count of the amended complaint. We review the trial court’s adjudication of cross-motions

for summary judgment de novo and may affirm based on any ground supported by the record.

Pielet v. Pielet, 2012 IL 112064, ¶ 30; Uncle Tom’s, Inc. v. Lynn Plaza, LLC, 2021 IL App (1st)

200205, ¶ 50.

¶ 24                                       A. Forfeiture

¶ 25   Before turning to the merits, we first address the county’s contentions concerning whether

plaintiffs forfeited certain arguments on appeal. Specifically, the county argues that plaintiffs

improperly argue points that were not initially raised before the circuit court, and that one other




                                               -8-
2022 IL App (2d) 200634-U


argument should be deemed forfeited for lack of adequate development. We address these

arguments in turn.

¶ 26                             1. Arguments not previously made

¶ 27   First, the county argues that plaintiffs improperly made the following arguments for the

first time on appeal: 1) that, pursuant to count IV of the amended complaint, the county failed to

provide plaintiffs with funds for its new office and furniture; 2) that the trial court erred by failing

to appreciate the difference between “Class A funds” and “Class C funds” under section 3-11008

of the Code (55 ILCS 5/3-11008 (West 2020)); and 3) any arguments that the county “usurped”

plaintiffs’ authority to carry out their functions.

¶ 28   A party may not present arguments on appeal that were not first raised in the trial court.

Hartman v. Townsend, 169 Ill. App. 3d 111, 120 (1988). Where a party does raise an argument for

the first time on appeal, the argument is forfeited. Id. Similarly, a party cannot preserve an

argument by making it for the first time during a motion to reconsider. Evanston Insurance Co. v.

Riseborough, 2014 IL 114271, ¶ 36.

¶ 29   Concerning its first argument, the county acknowledges that plaintiffs did make arguments

as to count IV before the trial court. However, the county contends that plaintiffs abandoned the

count by failing to respond to the county’s arguments in writing. According to the county, “[o]nly

at oral argument *** did the plaintiffs finally make an argument on [c]ount IV,” and reasons that

“[t]his belated argument *** should be considered as having forfeited the claim.” We disagree. By

the county’s own admission, plaintiffs actually argued count IV before the trial court, albeit

inconsistently. The county also fails to provide authority to support its contention that plaintiffs’

oral arguments cannot be considered as raising the issues in the trial court. Accordingly, the

county’s arguments are forfeited. Ill. S. Ct. R. 341(h)(7) and (i) (eff. Oct. 1, 2020)).



                                                 -9-
2022 IL App (2d) 200634-U


¶ 30   Next, we agree that plaintiffs forfeited any arguments concerning a distinction between

“Class A funds” and “Class C funds” under section 3-11008 of the Code. Again, the county

contends that plaintiffs failed to make this argument in the circuit court.

¶ 31   Plaintiffs respond, arguing that “[e]ven a cursory review of the record reveals that

[p]laintiffs raised, argued, and cited cases distinguishing Class A and Class C funds. [Citations.]

More tellingly, [the county] argued in the [t]rial [c]ourt that the cases relied on by [p]laintiffs,

making that argument, should be ignored.” Plaintiffs cite portions of the record purportedly

establishing this line of reasoning and argue that, because the county ignores those portions of the

record, the county’s arguments are “disingenuous, frivolous, and, more importantly, contrary to

the record.” We disagree with plaintiffs. We have reviewed the record and find that plaintiffs never

cited section 3-11008 to differentiate between “Class A” and “Class C” funds in the circuit court.

Indeed, plaintiffs only raised an argument based on section 3-11008 in their motion to reconsider.

Accordingly, the argument was not preserved for our review and is forfeited. Evanston Insurance

Co., 2014 IL 114271, ¶ 36.

¶ 32   Furthermore, to the extent plaintiffs cited cases discussing section 3-11008 prior to their

motion to reconsider, we note that plaintiffs did not rely on them to advance the section 3-11008

arguments they now ask us to consider on appeal. To avoid forfeiture, Plaintiffs essentially argue

that a citation to a case necessarily includes all of that case's reasoning and authority. In other

words, the mere citation to a case, without more, operates to advance any conceivable issue

addressed in the case regardless of whether a party develops the argument. Such a suggestion is

nothing short of risible, and, unsurprisingly, no authority is offered in support of this position.

Plaintiffs’ arguments are forfeited and any arguments concerning Class A and Class C funds within

the scope of section 3-11008 are forfeited. Ill. S. Ct. R. 341(h)(7).



                                                - 10 -
2022 IL App (2d) 200634-U


¶ 33    Finally, we turn to the county’s contention that plaintiffs have forfeited their arguments

asserting that the county usurped their powers. As the county points out, many of plaintiffs’

arguments on appeal are framed in terms of whether the county has “supremacy or primacy” over

various VAC functions, and whether the county has tried to “usurp” those functions. The county

argues that plaintiffs did not argue these points in the circuit court, except with regards to count III

of the amended complaint. Consequently, the county reasons that any arguments concerning

plaintiffs’ “supremacy” or “primacy” for the remaining counts are forfeited. We disagree. Despite

the somewhat inflammatory choice of language regarding “supremacy” and “primacy” that

plaintiffs repeatedly use in framing their contentions, the substance of plaintiffs’ arguments are

essentially the same as those made in the trial court. Both in the trial court and on appeal, plaintiffs

essentially argue that section 2 of the Act entitles them to a writ of mandamus, because the county

denied their budget requests. Aside from any references to section 3-11008, plaintiffs’ arguments

in the circuit court and on appeal relied on the same legal theories. Consequently, the arguments

are not forfeited. See Hartman, 169 Ill. App. 3d at 120.

¶ 34                           2. Arguments not developed on appeal

¶ 35    Next, we disagree with the county’s arguments concerning plaintiffs’ forfeiture of count

V. “It has oft been repeated that a court of review ‘is not a repository into which an appellant may

foist the burden of argument and research.’ ” Compass Group v. Illinois Workers’ Compensation

Comm’n, 2014 IL App (2d) 121283WC, ¶ 33 (quoting Ramos v. Kewanee Hospital, 2013 IL App

(3d) 120001, ¶ 37). Appellate courts are “ ‘entitled to have issues clearly defined with pertinent

authority cited and cohesive arguments presented.’ ” Velocity Investments, LLC v. Alston, 397 Ill.

App. 3d 297, 297 (2010) (quoting Stenstrom Petroleum Services Group, Inc. v. Mesch, 375 Ill.

App. 3d 1077, 1098 (2007)).



                                                 - 11 -
2022 IL App (2d) 200634-U


¶ 36   Here, the county argues that, while “[p]laintiffs’ [c]ount V in their amended complaint

claimed that the [c]ounty’s VAC tax levy should be at 0.02% of the EAV of taxable property in

Lake County,” “now[,] on appeal, the plaintiffs devote little space to the issue and do not develop

the argument.” In response, plaintiffs point to two separate portions of their brief demonstrating

that “the issue [was] discussed extensively in [p]laintiffs’ opening brief.”

¶ 37   Turning to plaintiffs’ brief, we note the following language that seems to correspond to

count V:

               “Section 14-45 of the Property Tax Code [(35 ILCS 200/18/45 (West 2020))]

       directs the County Clerk to determine the rate per cent upon the equalized assessed

       valuation for the levy year that will produce “not less than” the amount the [c]ounty [b]oard

       authorized for the VAC in that particular year, an amount when added to the unobligated

       balance provided by the [c]ounty for VAC operations will equal 0.02% equalized assessed

       value. [Citations.] Thus, the minimum amount required by section 5/12-21.13 [of the Code]

       is the [c]ounty’s unobligated balances from the prior tax year[,] subtracted by the amount

       of public aid provided to the [c]ounty, which determines the amount needed to be levied

       will equal 0.02%. [Citations.]”

                                                ***

               “The [c]ounty [b]oard[,] and, more importantly, the [t]rial [c]ourt misread the

       record, which is replete with unrebutted evidence that the [c]ounty does, indeed, receive

       [p]ublic [a]ssistance for other departments. [Citation.] Notwithstanding the unrebutted

       record evidence, the [t]rial [c]ourt erroneously found it to be ‘the [c]ounty [b]oard’s

       discretion to approve the amount of the tax levy to fund the [VAC] since the [c]ounty is




                                               - 12 -
2022 IL App (2d) 200634-U


        not receiving public assistance for veterans. [Citation.] The [t]rial [c]ourt erred as a matter

        of law because the law is to the contrary. [Citations.]”

¶ 38    Although these arguments do not explicitly reference count V of the amended complaint,

they are essentially the same arguments that plaintiffs previously argued to support count V in the

trial court. As such, we reject the county’s argument that plaintiffs failed to adequately develop

their arguments as to count V. Velocity Investments, LLC, 397 Ill. App. 3d at 297.

¶ 39                                 B. Count I—Salary Changes

¶ 40    Having addressed the issue of forfeiture, we now turn to the merits. First, because plaintiffs

failed to plead the requisite elements for mandamus relief in count I of the amended complaint,

the trial court correctly resolved the count in the county’s favor.

¶ 41    “Mandamus is an extraordinary remedy appropriate to enforce as a matter of public right

the performance of official duties by a public officer where no exercise of discretion on his part is

involved.” Madden v. Cronson, 114 Ill. 2d 504, 514 (1986). In other words, mandamus is

appropriate “only where the defendant has a clear duty to perform some act which he has failed or

refused to do.” Butts v. Civil Service Comm’n of City of Aurora, Kane County, 108 Ill. App. 2d

258, 263 (1969). Accordingly, a party seeking mandamus relief must establish the following: 1) a

clear right to the requested relief; 2) a clear duty of the public official to act; and 3) clear authority

allowing the public official to comply with the issuing court’s writ. Sharp v. Baldwin, 2020 IL

App (2d) 181004, ¶ 9. A party seeking mandamus relief must establish these elements by clear and

convincing evidence. Swick v. Bentley, 308 Ill. App. 451, 456 (1941). Any facts in a petition for

mandamus relief, along with any inferences resulting therefrom, should be taken as true. Hanrahan

v. Klincar, 167 Ill. App. 3d 464, 470 (1988). “Anything less than strict and complete compliance




                                                  - 13 -
2022 IL App (2d) 200634-U


with all necessary and applicable provisions must result in the denial of the writ.” Long v. Elk

Grove Village, 64 Ill. App. 3d 1006, 1009 (1978).

¶ 42   Section 2 of the Act describes the manner in which a VAC should receive “assistance”

from its respective county:

               “The supervisor of general assistance or the county board shall provide such sums

               of money as may be just and necessary to be drawn by *** the superintendent of

               any [VAC] of the county, upon the recommendation of the assistance committee of

               the *** [VAC].” 330 ILCS 45/2 (West 2020).

Section 2 also describes how a VAC may seek a writ of mandamus in order to compel a county to

provide it with “just and necessary” funds for assistance:

               “If any supervisor of general assistance or county board fails or refuses after such

       recommendation to provide any just and necessary sums of money for such assistance, then

       the *** the superintendent of any [VAC] *** shall apply to the circuit court of the district

       or county for relief by mandamus upon the supervisor of general assistance or county board

       requiring him, her or it to pay, or to appropriate and pay such sums of money, and upon

       proof made of the justice and necessity of the claim, the circuit court shall grant such

       assistance.”

¶ 43   Section 10 of the Act specifies:

               “The county board shall, in any county where a [VAC] is organized, in addition to

       sums appropriated for assistance and emergency assistance purposes under this Act,

       appropriate such additional sums, upon recommendation of the [VAC] and as approved by

       the county board, to properly compensate the officers and employees required to administer

       such assistance. Such county board approval shall be based upon recognized and



                                               - 14 -
2022 IL App (2d) 200634-U


        established salary guidelines developed by the county and used by the county to

        compensate county employees.” 330 ILCS 45/10 (West 2020).

¶ 44    Pursuant to count I of plaintiffs’ amended complaint, plaintiffs requested the circuit court

to enter an order compelling the county to “fully fund the personnel recommendations of the VAC

at the appropriate salary levels.” (Emphasis added.) Plaintiffs further specified the classifications

and corresponding salary amounts sought:

        “Superintendent at the salary grade of M13 with pay of $170097.19, *** Assistant

        Superintendent at the pay grade of M12, $147,892.31, *** three (3) VSO positions at pay

        grade K8 entry level at $65,890.25, *** Senior VSO at the M11 25th percentile at

        $113,561.30.”

¶ 45    Given this language, plaintiffs not only seek salary adjustments, but also seek

reclassification of the subject staff members. Indeed, in their brief, plaintiffs argue that the trial

court incorrectly found that “[plaintiffs] cannot challenge *** how the subjective guidelines were

utilized.” As such, to establish the first element for mandamus relief, plaintiffs needed to show not

only a clear right to obtain their requested salary adjustments, but also a clear right to

reclassification. However, no language in the complaint alleges a clear right to compel the county

to reclassify their positions, and such a conclusion cannot be reasonably inferred from the facts

plaintiffs present under count I of the amended complaint.

¶ 46    Arguably, by asserting that “[t]he [c]ounty has failed to compensate the VAC’s officers

and employees in accordance with the [c]ounty’s guidelines,” plaintiffs create the inference that

they are entitled to higher compensation for the affected positions. Still, even if we were to interpret

this argument to this effect, plaintiffs still fail to address or establish a clear right to reclassification.




                                                   - 15 -
2022 IL App (2d) 200634-U


¶ 47    In their motion for summary judgment, plaintiffs seemed to claim that section 2 of the Act

established a clear right to their relief:

        “Section 2 of the Act states that the VAC superintendent may seek a writ of mandamus

        when the County Board fails to appropriate just and necessary amounts for veterans[’]

        benefits. Not just for salaries, not just for the operations, but for the amounts necessary for

        veterans.”

Plaintiffs confirm this stance in their brief, arguing that:

                “In the event that a county board denied the VAC’s request for funding, of either

        [s]ection 2 or [s]ection 10 funds, [section 2] provides a mechanism for relief. Specifically,

        the superintendent of the VAC can circumvent the county board by filing a mandamus

        action requesting the court to order the county board to provide the VAC with the necessary

        funding.”

Given this language, plaintiffs clearly argue that section 2 of the Act provides them with a clear

right to relief. However, this was not the theory first leveled in plaintiffs’ complaint, and a party

cannot receive summary judgment based on a theory that was not pleaded in a complaint. Steadfast

Insurance Co. v. Caremark Rx, Inc., 373 Ill. App. 3d 895, 900 (2007).

¶ 48    Still, even if we were to accept plaintiffs’ latest theory, their arguments lack merit. Again,

to be entitled to mandamus relief, plaintiffs needed to show: 1) a clear right to the requested relief;

2) a clear duty of the public official to act; and 3) clear authority allowing the public official to

comply with the issuing court’s writ. Sharp, 2020 IL App (2d) 181004, ¶ 9. While section 2 does

provide plaintiffs with the ability to seek a writ of mandamus, the section, by its own language,

does not provide the first necessary element—a clear right to relief—unless plaintiffs first show

“proof made of the justice and necessity of the[ir] claim.” 330 ILCS 45/2 (West 2020). According



                                                 - 16 -
2022 IL App (2d) 200634-U


to our review of the record, plaintiffs never actually alleged that their salary requests were “just

and necessary” as required by section 2, and they certainly did not demonstrate as much. Instead,

plaintiffs provided statistics regarding the changing veteran population of the county, VAC staff

salaries, county salary guidelines, and various changes to plaintiffs’ budget over the years, and

never explained how their contextless statistics render their requested salary changes as being “just

and necessary.” To this point, we will not use these statistics to cobble together a hypothetical

argument concerning the necessity of the salary adjustments on plaintiffs’ behalf. Compass Group,

2014 IL App (2d) 121283WC, ¶ 33.

¶ 49   Plaintiffs also reason that, because the county arbitrarily applied its pay guidelines to the

subject VAC positions, plaintiffs’ requested salary adjustments were just and necessary, meaning

plaintiffs have a clear right to relief. Even if we were to find that such a conclusion could be

inferred from the facts pleaded in plaintiffs’ amended complaint—which we do not do—plaintiffs’

reasoning is unavailing. An agency’s action is “arbitrary and capricious” where the agency: 1)

relies on factors that the legislature wished to preclude from consideration; 2) entirely fails to

consider an important aspect of the subject problem; or 3) its explanation for its decision

contradicts pertinent evidence or is “so implausible that it could not be described to a difference

in view or the product of agency expertise.” M.F. Booker v. Board of Education of City of Chicago,

2016 IL App (1st) 151151, ¶ 93.

¶ 50   Here, plaintiffs argue that the subject positions were arbitrarily slotted because the “initial

slotting boil[ed] down to a ‘judgment call.’ ” Plaintiffs further argue other facts that insinuate that

the county’s classification and salary decisions were arbitrary and capricious, such as record

testimony establishing that the county “unilaterally reduced” the VSO positions to a lesser pay

grade, evidence showing that Tangen is paid less than other county managers, the fact that “VSOs



                                                - 17 -
2022 IL App (2d) 200634-U


who worked for other organizations within [the county] were ignored entirely,” and because the

county failed to compare plaintiffs’ VSO salaries with VSOs working within the Illinois

Department of Veterans’ Affairs. 2

¶ 51   Plaintiffs’ arguments are meritless. Plaintiffs do not cite authority establishing or even

suggesting that any of these facts are indicative of arbitrary action. Indeed, plaintiffs never even

reference the various factors courts use to determine whether an action qualifies as “arbitrary.”

M.F. Booker, 2016 IL App (1st) 151151, ¶ 93. As such, plaintiffs’ arguments are forfeited. Ill. S.

Ct. R. 341(h)(7).

¶ 52   Regardless, in their statement of material facts, the county carefully described its

“recognized and established salary guidelines that it uses in setting the salaries” of employees. The

county described the methodology and factors it employed in setting its pay grades, which involved

a comparison of different positions’ pay with different collar counties. The county also alleged

that it “used [these] recognized *** guidelines to set [plaintiffs’] employee salaries.” We find that

these facts, which plaintiffs effectively admitted, significantly cut against plaintiffs’ contentions.

¶ 53   Because plaintiffs have thus failed to show a clear right to mandamus relief, plaintiffs have

failed to plead the requisite elements for mandamus relief as a matter of law, rendering the parties’

extensive discussions of discretion superfluous. Accordingly, the trial court correctly granted



       2
           Plaintiffs also point to several different page ranges in the record in claiming that the

circuit court “ignored the record evidence firmly demonstrating” an arbitrary application of the

county’s guidelines, but never specified what “record evidence” is being alluded to. We do not

consider this record evidence, as plaintiffs essentially request that we comb through the record to

form their arguments on their behalf. Compass Group, 2014 IL App (2d) 121283WC, ¶ 33.



                                                - 18 -
2022 IL App (2d) 200634-U


summary judgment in favor of the county and against plaintiffs in count I. 735 ILCS 5/2-1005(c)

(West 2020); Falcon Funding, LLC v. City of Elgin, 399 Ill. App. 3d 142, 159 (2010) (cross-

motions for summary judgment were correctly adjudicated in the petitioner’s favor where the

respondent failed to plead requisite elements of claim).

¶ 54                             C. Count II—Additional Positions

¶ 55   Next, because plaintiffs similarly failed to show a clear right to create additional VAC

staffing, the trial court correctly granted summary judgment to the county as to count II. Pursuant

to count II of the amended complaint, plaintiffs requested the trial court to “order the [c]ounty ***

to fund the [three] additional VSO positions that the VAC recommended.” As such, to receive

mandamus relief, plaintiffs needed to allege a clear right to have these positions created.

¶ 56   In their amended complaint, plaintiffs first point to section 10 of the Act, arguing that it

“require[d] the County *** to ‘appropriate such additional sums, upon recommendation of the

[VAC] and as approved by the county board, to properly compensate the officers and employees

required to administer such assistance.’ ” 330 ILCS 45/10 (West 2020). Plaintiffs argue that, by

failing to fund plaintiffs’ requests for the new VSO positions, “the [c]ounty has failed to comply

with [this] statutory duty to appropriate funds recommended by the VAC.”

¶ 57   However, plaintiffs’ cited portion of section 10 does not establish a clear right to their

requested relief—creation of the additional VSO positions. Instead, the language in section 10 that

plaintiffs rely on deals with the process for funding the salaries of existing positions.

¶ 58   In arguing their motion for summary judgment, however, plaintiffs again emphasized that

section 2 provided them with a right to their requested relief, because that section was “important

not only in [their] argument dealing with [the tax levy], but also [regarding] salaries and

personnel.” (Emphasis added.) This new stance is confirmed in plaintiffs’ brief.



                                                - 19 -
2022 IL App (2d) 200634-U


¶ 59   Again, because this legal theory was not laid out in the amended complaint, plaintiffs

cannot now rely upon it in showing a clear right to relief. Steadfast Insurance Co., 373 Ill. App.

3d at 900. Nonetheless, our review of the record again establishes that plaintiffs did not plead the

first necessary element for mandamus relief under section 2, because plaintiffs never actually

alleged that the creation of the additional positions or the funds to support those positions were

“just and necessary.” 330 ILCS 45/2 (West 2020). Accordingly, plaintiffs have not pleaded a cause

of action on which we may grant relief, and the trial court properly granted summary judgment in

favor of the county and against plaintiffs.

¶ 60                         D. Count III—Authority to Hire Veterans

¶ 61   Next, because plaintiffs failed to plead the requisite elements for mandamus relief as to

count III of the amended complaint, the circuit court correctly granted summary judgment in the

county’s favor on that count as well. As presented in plaintiffs’ amended complaint, count III,

which is entitled, “Unlawfully Usurp the Power of the VAC and Superintendent to Hire Veterans

[sic],” plaintiffs argue that, by forcing an intern upon them in lieu of providing funding for the

three additional VSO positions, the county unlawfully usurped plaintiffs’ authority to hire veterans

within the VAC. Accordingly, plaintiffs request an order compelling the county to “provide

appropriate funding for the additional VSO positions.”

¶ 62   In their amended complaint, plaintiffs give no reasons why this supposed usurpation of

authority entitles them to funding for the additional VSO positions. For this reason, they have

failed to allege the first necessary element for mandamus relief—clear entitlement to the sought-

after remedy. Sharp, 2020 IL App (2d) 181004, ¶ 9. Additionally, even if plaintiffs did establish

that the county’s supposed mandate to hire an intern did somehow entitle them to the additional




                                               - 20 -
2022 IL App (2d) 200634-U


VSO positions, the record rebuts plaintiffs’ contentions that an intern was forced upon them. While

issuing its decision on plaintiffs’ motion to reconsider, the court asked plaintiffs:

       “In [c]ount [III] of your complaint[,] which alleges that the [c]ounty [b]oard unlawfully

       usurped the power of the VAC and Superintendent to hire veterans, [the county] said

       essentially that an offer was made that this [w]ork [f]orce [d]evelopment employee would

       be hired to fill a VSO position on a six-month trial period and you refused that. Is that

       accurate?”

Plaintiffs responded, “It is accurate, Judge. And it wasn’t an offer. It was, you are going to take a

[w]ork [f]orce [d]evelopment intern for six months and we’ll hire.” The court then asked, “And

you said no to that? So that person never started at the VAC?” Plaintiffs responded, “Correct, your

Honor.” This exchange indicates that no intern was forced onto plaintiffs. Otherwise, plaintiffs

could not refuse hiring the intern. Because no employee was ever forced onto the VAC, plaintiffs

cannot successfully argue that the county usurped their authority by mandating them to hire the

intern. As such, plaintiffs have again failed to establish any clear right to their requested relief. To

this point, we also note that, in arguing that the county “forc[ed] the [w]orkforce [d]evelopment

[i]ntern on the VAC,” plaintiffs misrepresented pertinent facts to the circuit court. We admonish

plaintiffs of litigants’ duty “to be honest and forthright in all dealings before the court.” Semmens

v. Semmens, 77 Ill. App. 3d 936, 940 (1979).

¶ 63   Moving on, no allegations under count III involve any duty of the county, meaning

plaintiffs also failed to establish the second requisite element of a claim for mandamus relief—a

clear duty of a public official to act. Id. Finally, plaintiffs do not allege any facts concerning the

final element for mandamus relief, clear authority allowing the public official to comply with the




                                                 - 21 -
2022 IL App (2d) 200634-U


prospective writ. Id. Accordingly, the circuit court correctly granted summary judgment in the

county’s favor and against plaintiffs as to count III.

¶ 64                          E. Count IV—New Office and Furniture

¶ 65   Next, because intervening events have rendered count IV of the amended complaint moot,

the circuit court correctly granted summary judgment as to that count in the county’s favor. The

primary function of the courts is to decide controverted issues in adversarial proceedings. Hill v.

Murphy, 14 Ill. App. 3d 668, 670 (1973). Thus, courts should not entertain moot cases that lack

any live controversy. Id.

¶ 66   Here, in count IV of the amended complaint, plaintiffs allege that the county violated the

Act by failing “to meet its obligation to provide office space at no charge to the VAC and furniture

for the VAC.” As a result of this violation, plaintiffs sought an order compelling the county to

“provide office space at no charge to the VAC and furniture to the VAC for its office in Gurnee.”

¶ 67   However, in the county’s cross-motion for summary judgment, it points out that it “has

provided [plaintiffs] with office space and new furniture, rendering [c]ount IV moot.”

Interestingly, the county also suggests that it paid these expenses for the 2019 fiscal year, long

before plaintiffs filed their amended complaint, which, again, alleged that these expenses were

never paid for. Regardless, plaintiffs failed to address the county’s assertions until the parties

argued their cross-motions for summary judgment before the trial court. At that time, plaintiffs

finally admitted that the county did pay for its new office and furniture but suggested—for the first

time—that the county unlawfully did so from “the [tax] levy that is allocated to the VAC,” and

“not from the [c]ounty.”

¶ 68   Given plaintiffs’ admissions that the county did pay for the new office space and furniture,

we are again disturbed by plaintiffs repeated lack of candor to the circuit court, as represented by



                                                - 22 -
2022 IL App (2d) 200634-U


plaintiffs’ blatantly false allegations that “[t]he [c]ounty has failed to provide furniture for

[plaintiffs’] office in Gurnee” or to “meet its obligation to provide office space at no charge to

[plaintiffs].” Semmens, 77 Ill. App. 3d at 940.

¶ 69   At any rate, because “a party cannot seek summary judgment on a theory that was never

pleaded in the complaint,” plaintiffs are precluded from arguing as to the proper source of the

county’s funds. Steadfast Insurance Co., 373 Ill. App. 3d at 900. Therefore, because plaintiffs have

already admitted receiving the effectual relief requested for in its complaint—“office space at no

charge to the VAC and furniture to the VAC”—count IV of the amended complaint is moot.

¶ 70   While count IV is resolved upon these grounds, we note that it makes no difference whether

the county paid for these expenses via tax levy or another source. Because the VAC is unable to

levy its own taxes, the levy funds originated from the county. See 330 ILCS 45/9(b) (West 2020).

Otherwise put, the funds used for plaintiffs’ office and furniture were expended by the county, as

the county used funds that it levied for plaintiffs’ new office space and furniture, as allowed by the

Code. 55 ILCS 5/5-2006 (West 2020) (explaining that the county’s VAC tax levy could be used

“for the salaries or expenses of any officers or employees of the [VAC] or for any other expenses

incident to the administration of such assistance”) (Emphasis added.). Plaintiffs give no authority

disputing as much, nor suggesting the proper, specific source of funding for a VAC’s office

accommodations. 3 For these reasons, the court correctly determined that the county was entitled

to summary judgment as to count IV.



       3
           In their reply, plaintiffs cite to Makowicz v. Macon County, 78 Ill. 2d 308, 310, for the

proposition that “the Illinois Supreme Court *** determined that the [c]ounty must provide office

space and furnishing from the [c]ounty’s funds and not funds dedicated to assistance to [v]eterans.”



                                                  - 23 -
2022 IL App (2d) 200634-U


¶ 71                                F. Count V—the Tax Levy

¶ 72   Finally, because the county has discretion in setting its own levels of taxation, the trial

court correctly granted summary judgment in the county’s favor as to count V. “Where

performance of an official act involves the exercise of judgment or discretion, the act is not subject

to review or control by mandamus.” Leo Michuda & Son Co. v. Metropolitan Sanitary District of

Greater Chicago, 97 Ill. App. 3d 340, 346 (1981). Furthermore, where there is any doubt that an

official’s actions may be subject to discretion, that doubt should be resolved against the party

requesting mandamus relief. People ex rel. Hamer v. Board of Education of School District No.

113, 22 Ill. App. 3d 130, 136 (1974).

¶ 73   Pursuant to the Code:

               “The county board of each county having a population of less than 3 million in

       which there is a [VAC] as provided in Section 9 of the *** Act may levy a tax of not to

       exceed .03% of the assessed value annually on all taxable property of the county, for the

       purpose of providing assistance to military veterans and their families pursuant to [the]

       Act.




Plaintiffs misrepresent Makowicz. There, our supreme court actually noted that, while a VAC

makes recommendations as to how county funds should be expended, a county board has “general

oversight” of any distribution of funds appropriated by the county for the benefit of veterans. Id.

Plaintiffs’ cited portion of Makowicz does not contain any argument as to the proper source of a

VAC’s office funds; it only provides that a county must provide a VAC with the necessary supplies

to “maintain an office.” Id. For a third time, we are troubled by plaintiffs’ misrepresentations,

which now seem to be directed towards this court.



                                                - 24 -
2022 IL App (2d) 200634-U


                                                ***

                If a county has levied the tax herein authorized or otherwise meets the conditions

        set out in Section 12-21.13 of ‘the Illinois Public Aid Code’ [(305 ILCS 5/1-1, et seq.(West

        2020))], to qualify for State funds to supplement local funds for public purposes under

        Articles VI and VII of that Code *** the Illinois Department of Human Services shall

        allocate and pay to the county such additional sums as it determines to be necessary to meet

        the needs of assistance to military veterans and their families in the county.” 55 ILCS 5/5-

        2006 (West 2020).

Pursuant to section 12-21.13 of the Public Aid Code, which is entitled “Local funds required to

qualify for state aid:”

                “To qualify for State funds to supplement local funds for public aid purposes, ***

        [i]n a county of less than 3 million population in which there is created a County [VAC],

        the county shall levy for assistance to military veterans and their families, within the time

        that such levy is authorized to be made, a tax of an amount which, when added to the

        unobligated balance available for such purpose at the close of the preceding fiscal year will

        equal .02% of the last known [EAV] of the taxable property in the county, or which will

        equal .03% of such assessed value if such higher amount is authorized by the electors of

        the county, as provided in Section 5-2006 of the Counties Code.” 305 ILCS 5/12-21.13

        (West 2020).

“[W]here different statutes touch on the same or related subject matter, we consider them together

so as to render a harmonious result.” State Farm Mutual Automobile Insurance Co. v. Burke, 2016

IL App (2d) 150462, ¶ 39.




                                               - 25 -
2022 IL App (2d) 200634-U


¶ 74    Plaintiffs argue that section 12-21.13’s language requires the county to levy a tax in the

amount of .02 % EAV of all taxable property in the county. Because the county’s current tax levy

is far below this amount, plaintiffs argue that they are entitled to mandamus relief in the form of a

writ compelling plaintiffs to levy the .02% EAV tax. In response, the county argues that section

12-21.13 only requires a .02% tax levy for counties seeking or receiving additional state aid to

assist veterans. Because the county has not sought or received such state aid, it contends that that

section 12-21.13 does not require it to institute a .02% EAV levy, meaning the circuit court

correctly found that it had discretion in setting the levy. Plaintiffs seemingly do not dispute that its

relied-upon language from section 12-21.13 only becomes operative only where a county receives

state aid. Instead, they argue that the record “is replete with unrebutted evidence that the [c]ounty

does, indeed, receive [p]ublic [a]ssistance for other departments.”

¶ 75    Here, the circuit court correctly deduced that the county had discretion to determine the

appropriate amount of its VAC tax levy. Again, pursuant to section 5-2006 of the Code, the county

has discretion to levy a tax “not to exceed .03% of the assessed value annually on all taxable

property of the county, for the purpose of providing assistance to military veterans and their

families pursuant to [the] Act.” 55 ILCS 5/5-2006 (West 2020). Because this language clearly

provides the county with discretion in setting its tax levy, plaintiffs’ claims as to count V fail unless

plaintiffs can demonstrate that section 12-21.13 of the Public Aid Code is applicable.

¶ 76    Again, section 5-2006 references section 12-21.13, specifying that, if a county meets the

conditions set out under “Article VII of th[e Public Aid] Code,” which includes section 12-21.13,

then the State “shall allocate and pay to the county such additional sums as it determines to be

necessary to meet the needs of assistance to military veterans and their families in the county.”

(Emphasis added.) Id. Therefore, reading sections 5-2006 and 12-21.13 in harmony with one



                                                 - 26 -
2022 IL App (2d) 200634-U


another, we are left with the conclusion that, if the county were to levy a .02% EAV tax for the

VAC as provided for in section 12-21.13, it would be entitled to additional state funds for the

express purpose “to meet the needs of assistance to military veterans and their families in the

county,” as established in section 5-2006. As such, to show that the county is obligated to levy the

.02% EAV tax pursuant to section 12-21.13, plaintiffs must show that the county received state

aid that was intended to be used “to meet the needs of assistance to military veterans and their

families in the county” pursuant to section 5-2006. 305 ILCS 5/12-21.13 (West 2020); 55 ILCS

5/5-2006 (West 2020). Here, plaintiffs have not shown that the county received any state aid

intended to assist veterans or their families. For this reason, section 12-21.13 is not applicable,

and plaintiffs’ arguments necessarily fail. 305 ILCS 5/12-21.13 (West 2020).

¶ 77   Nonetheless, plaintiffs cite to the deposition of Patrice Sutton, the county’s finance

director, in arguing the applicability of section 12-21.13. In the deposition, Sutton was questioned

about certain payments made by the Illinois Department of Public Health (IDPH) to the county’s

health department. Sutton was unable to recall why those payments were made, providing that

“[she] would guess that this is a grant that [the health department] received from [IDPH].” Sutton

continued, “Alternatively, it might be services that they bill directly to the [IDPH] for [s]ervices

to their patients.” Sutton was also questioned about other payments to the county’s health

department from the Illinois Department of Human Services. Sutton explained that, to the best of

her knowledge, those payments were reimbursements “for patients who qualify for public aid.”

¶ 78   Plaintiffs suggest that Sutton’s deposition proves that the county received state aid, and

that, as a result, section 12-21.13 requires the county to levy the .02% EAV tax. However, as

Sutton established in her deposition, the county did not receive these state funds pursuant to section

12-21.13. Instead, the disputed funds were either a grant, payments for past services already



                                                - 27 -
2022 IL App (2d) 200634-U


rendered, or public aid reimbursements. None of these types of state aid are contemplated under

section 12-21.13 (West 2020). Furthermore, section 5-2006 indicates that any public aid under

section 12-21.13 originates from the Illinois Department of Human Services. 55 ILCS 5/5-2006

(West 2020). With this in mind, any payments originating from the IDPH could not create an

obligation for the county to raise its tax levy under section 12-21.13. 330 ILCS 5/12-21.13 (West

2020). Again, it is clear that none of the funds referenced by Sutton were used to aid veterans,

which, once more, indicates the inapplicability of section 12-21.13. Id.

¶ 79   As plaintiffs have failed to show that section 12-21.13 is applicable, the circuit court

correctly found that the county had discretion to set the amount of its tax levy under section 5-

2006. Therefore, regarding count V, the circuit court properly granted summary judgment in favor

of the county and against plaintiffs.

¶ 80                                    III. CONCLUSION

¶ 81   For the reasons stated, we affirm the judgment of the circuit court of Lake County.

¶ 82   Affirmed.




                                              - 28 -